Name: Commission Regulation (EEC) No 1967/91 of 4 July 1991 laying down certain indicative ceilings and certain additional detailed rules for the application of the supplementary trade mechanism to trade in fruit and vegetables between Portugal and the other Member States
 Type: Regulation
 Subject Matter: Europe;  plant product;  trade policy
 Date Published: nan

 No L 177/8 Official Journal of the European Communities 5. 7. 91 COMMISSION REGULATION (EEC) No 1967/91 of 4 July 1991 laying down certain indicative ceilings and certain additional detailed rules for the application of the supplementary trade mechanism to trade in fruit and vegetables between Portugal and the other Member States THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal , and in particular Article 251 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3651 /90 of 11 December 1990 laying down general rules for applying the supplementary trade mechanism to trade in fresh fruit and vegetables between Portugal and the other Member States ('), and in particular Article 8 thereof, Whereas, pursuant to Council Regulation (EEC) No 3659/90 of 11 December 1990 on products subject to the supplementary trade mechanism during the second stage of Portuguese accession (2), oranges and apples other than cider apples are subject to the supplementary trade mechanism (STM) from 1 January 1991 ; Whereas Commission Regulation (EEC) No 3819/90 (3) lays down detailed rules for the application of the supple ­ mentary trade mechanism to trade in fresh fruit and vege ­ tables between Portugal and the other Member States ; Whereas, in accordance with Article 3 of Regulation (EEC) No 3651 /90, the indicative ceilings provided for in Article 251 ( 1 ) of the Act of Accession should be laid down, for oranges and apples other than cider apples, for the periods during which the Portuguese market is to be considered sensitive within the meaning of Article . 2 of that Regulation ; whereas these ceilings have been laid down for onions and garlic until the end of 1991 by Commission Regulation (EEC) No 1437/91 (4) ; whereas these ceilings must reflect a gradual increase in trade flows between the Community as constituted on 31 December 1985 and Spain on the one hand and Portugal on the other ; Whereas the amount of the security relating to STM licences referred to in Article 4 of Regulation (EEC) No 3651 /90 should be fixed so as to ensure the proper func ­ tioning of these arrangements ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 For oranges and apples other than cider apples falling within the CN codes listed in the Annex hereto the indi ­ cative ceilings provided for in Article 251 ( 1 ) of the Act of Accession and the sensitive periods for the Portuguese market, within the meaning of Article 2 of Regulation (EEC) No 3651 /90, shall be as fixed in that Annex. Article 2 The amount of the security for STM licences referred to in Article 4 (3) of Regulation (EEC) No 3651 /90 is hereby fixed at ECU 8 per 100 kilograms net of the products referred to in Article 1 . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 4 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 362, 27. 12. 1990, p. 24. (2) OJ No L 362, 27. 12. 1990, p. 38 . O OJ No L 366, 29. 12. 1990, p. 41 . O OJ No L 137, 31 . 5. 1991 , p. 23 . 5. 7. 91 Official Journal of the European Communities No L 177/9 ANNEX Indicative ceilings provided for in Article 251 ( 1 ) of the Act of Accession CN code Description of goods Sensitive period Target ceiling (tonnes) 0805 10 41 0805 10 45 0805 10 49 Oranges 1 . 12. 1991 - 29.2. 1992 4 400 0805 10 41 0805 10 45 0805 10 49 0805 10 11 0805 10 15 0805 10 19 0805 10 21 0805 10 25 0805 10 29 0805 10 31 0805 10 35 0805 10 39 1.3 - 31.5. 1992 4 700 0808 10 91 Apples, other than cider apples 1.9 - 31 . 10 . 1991 1 . 11 - 31 . 12. 1991 3 500 3 900 0808 10 93 I 1 . 1 - 29.2. 1992 8 400